Fourth Court of Appeals
                                San Antonio, Texas
                                    September 16, 2015

                                   No. 04-15-00351-CV

                   IN THE INTEREST OF D.M.K., JR. AND D.K.K.,

               From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 13-1250-CV
                        The Honorable William Old, Judge Presiding


                                      ORDER
        The State’s Motion for Extension of Time to file Appellee’s Brief is GRANTED. Time
is extended to September 22, 2015.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court